          Case 1:20-cr-00018-RMB Document 33-9 Filed 04/23/21 Page 1 of 1



The Honorable Richard M. Berman

United States District Judge

Southern District of New York

United States Courthouse

500 Pearl Street

New York, New York 10007



Good day Judge Berman,

        My name is Brett Lampkin, I currently work as a Hydrogen for mobility technician in southern
California and have known Jonatan Correa all my life. To be more specific I met Jon when I was around
the age of 3 when our families met at church. Through our younger years we would always see each
other on the weekends or family functions as do most kids but as most know, kid friendships come and
go as families tend to move around. Jon and myself have a different kind of friendship that I am glad to
say has seen most of my 37 years.

         I did not have the greatest childhood and Jon was in the same position, his parents had split up
at a noticeably young age as did mine; I believe when this happens a special bond formed if you will. We
lost contact through our early teens as do most, but it seemed when I reached the pinnacle difficult
times in life Jon appeared; the guy always has my back, through the trials and victories. I felt like a lost
soul in my late teens early twenties and Jon was the person who I could genuinely share my deepest
concerns, whether it was about girls, jobs, or some other decision that felt as if it were the end of the
world, he is always there. Honestly, I feel that I have done the same for him.

        This situation that Jon presently is in, it is heartbreaking. The man I have known my whole life
has reached a critical point and I need to help in any way I can; he would do the same. I understand that
Jon accepted a guilty plea for his actions and rightfully so; his character would not let him do otherwise.
To be clear, Jon has never asked for financial gain from anyone his whole life matter of fact, it is quite
the opposite. Jon has helped countless people including myself throughout the years with housing and
financial assistance. His story is one of whom had nothing, lost everything, and became one of the most
successful men I have heard of.

        With all his success he has not forgotten anyone; people, co-workers, friends, and family depend
on Jon for livelihood and dare I say sanity in these trying time. It is understood we are all imperfect and
make mistakes, the greatest and most sad mistake would be to hold him back from the incredible work
he accomplishes for his community, his family, and his friends. Jon is a good man.



         Kind regards,

         Brett Lampkin
